Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5 and 13 are objected to because of the following informalities:
Claim 4: line 3, claim 5: lines 4 and claim 13: lines 5, “bended” should be --bent--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 5 and 10-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “each spacer being disposed between two of the at least two conductors”.  It is unclear if this means that all the spacers are located between the same two conductors or if each spacer is disposed between a respective two of the at least two conductors.
Claim 5: line 3 recites “a second length”.  Line 6 recites “the first radial length”.  The first length is claimed after the second length rendering the claim confusing.  The first length has a lack of antecedent basis in the claims.  

Claim 10: lines 7-8 recites “each set of the second conductive fibers is disposed between two sets of the first conductive fibers.  It is unclear if this means that all the second sets are located between the same two first sets or if each second set is disposed between a respective two of the second sets.
Claim 12 recites “each one of the axial passages is located circumferentially between two of the sets of the first conductive fibers”.  It is unclear if this means that all the passages are located between the same two first sets or if each passage is disposed between a respective two of the first sets.
Claim 18 recites “a plurality of separate portions of the fibers”.  It is unclear what the portions are separate from.  It is unclear if each fiber is being cut or if the portion is intended to be a subset of the plurality of fibers.  Perhaps Applicant should include the first and second sets of fibers in the initial indent, such as --providing a plurality of conductive fibers in first and second sets, each…-- and then changing the last indent to --cutting the second set of fibers…-- so that it is clear some fibers are being cut to the second length, while others are not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh U.S. 2006/0007609.
Re clm 1, Oh disclose an electrically conductive assembly (Fig. 1 and 3), the conductive assembly comprising: an annular retainer (20) coupleable with the bearing outer ring or with the bearing housing (retainer 20 can be coupled to another element 14 as shown in either Fig. 2, 4 or 5) and having a centerline (center axis through central bore) and an open inner end defining an annular groove (26 and 28 form cup shaped section that holds 22); and at least two conductors (bundles, [0026]) each having a radially outer end disposed within the retainer groove and a radially inner end contactable with the shaft, each conductor being formed of a plurality of conductive fibers arranged to extend radially inwardly from the retainer inner end, the at least two conductors being spaced apart circumferentially (between bundles) about the centerline so as to define at least two axial passages between the retainer and the shaft.
The limitations “for a bearing disposed about a shaft and disposed within a housing, the bearing including inner and outer rings and plurality of rolling elements disposed between the rings” are outside the scope of the “conductive assembly” and are given little or no patentable weight.
Re clm 7, Oh further discloses an outer annular case (50, Fig. 5; [0033]; clamping ring of annular design) connectable with the bearing outer ring or the bearing housing and configured to support the retainer about the shaft.
Re clm 8, Oh further discloses the case includes an outer axial portion (56, Fig. 5) and a radial portion (28) extending inwardly from an end of the axial portion, the radial portion having a plurality of mounting tabs (58) engageable with the annular retainer to connect the retainer with the case.
Re clm 9, Oh further discloses the retainer includes an outer axial base portion (24, Fig. 3) having two ends and two radial leg portions (26 and 28) each extending radially inwardly from .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. 2006/0007609 in view of Ince U.S. 10,253,818.
Assuming bundles are not spaced apart:
Re clm 1¸ Oh disclose an electrically conductive assembly (Fig. 1 and 3), the conductive assembly comprising: an annular retainer (20) coupleable with the bearing outer ring or with the bearing housing (retainer 20 can be coupled to another element 14 as shown in either Fig. 2, 4 or 5) and having a centerline (center axis through central bore) and an open inner end defining an annular groove (26 and 28 form cup shaped section that holds 22); and at least two conductors (bundles, [0026]) each having a radially outer end disposed within the retainer groove and a radially inner end contactable with the shaft, each conductor being formed of a plurality of conductive fibers arranged to extend radially inwardly from the retainer inner end.
Although one of ordinary skill in the art would understand bundles circumferentially around the shaft to mean spaced bundles, Oh does not explicitly state the at least two conductors being spaced apart circumferentially about the centerline so as to define at least two axial passages between the retainer and the shaft
Ince teaches conductors (44, Fig. 2A) comprising spaced apart conductors.

The limitations “for a bearing disposed about a shaft and disposed within a housing, the bearing including inner and outer rings and plurality of rolling elements disposed between the rings” are outside the scope of the “conductive assembly” and are given little or no patentable weight.
Re clm 6, the improvement of Ince further discloses each one of the at least two axial passages permits lubricant flow through the conductive assembly (col. 1: lines 56-58).
Re clm 7, Oh further discloses an outer annular case (50, Fig. 5; [0033]; clamping ring of annular design) connectable with the bearing outer ring or the bearing housing and configured to support the retainer about the shaft.
Re clm 8, Oh further discloses the case includes an outer axial portion (56, Fig. 5) and a radial portion (28) extending inwardly from an end of the axial portion, the radial portion having a plurality of mounting tabs (58) engageable with the annular retainer to connect the retainer with the case.
Re clm 9, Oh further discloses the retainer includes an outer axial base portion (24, Fig. 3) having two ends and two radial leg portions (26 and 28) each extending radially inwardly from a separate end of the base portion, the base portion and the leg portions defining the annular groove.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata U.S. 4,801,270 in view of Oh U.S. 2006/0007609.
Re clm 1¸ Scarlata discloses an electrically conductive assembly (20 and 22, Fig. 2 and 3) for a bearing (24) disposed about a shaft (10) and disposed within a housing (12), the bearing including inner and outer rings and a plurality of rolling elements disposed between the rings, the conductive assembly comprising: an annular retainer (20) coupleable with the bearing outer ring or with the bearing housing (via groove in housing 12) and having a centerline (center axis through central bore); and at least two conductors (22 above and below shaft, Fig. 2) each having a radially outer end disposed within the retainer and a radially inner end contactable with the shaft, each conductor being formed of a plurality of conductive fibers arranged to extend radially inwardly from the retainer inner end, the at least two conductors being spaced apart circumferentially about the centerline so as to define at least two axial passages (at left and right sides of 22s) between the retainer and the shaft.
Scarlata does not disclose the retainer comprising an open inner end defining an annular groove.
Oh teaches an electrically conductive assembly comprising a retainer (20) including an open inner end defining an annular groove (axially between 26 and 28, Fig. 3).
Since both Scarlata and Oh disclose conductive assemblies with retainers, it would have been obvious to one of ordinary skill in the art to substitute the retainer of Scarlata with that of Oh and provide an open inner end defining an annular groove to achieve the predictable result of holding the conductor fibers in place. Furthermore, providing the retainer of metal ([0026]) as suggested by Scarlata would increase the conductivity of the retainer over a resin material.
Re clm 6, Scarlata further discloses each one of the at least two axial passages permits lubricant flow through the conductive assembly (the size of the axial passage is large enough to permit lubricant flow).
Re clm 7, Oh further discloses an outer annular case (50, Fig. 5; [0033]; clamping ring of annular design) connectable with the bearing outer ring or the bearing housing and configured to support the retainer about the shaft.
Re clm 8, Oh further discloses the case includes an outer axial portion (56, Fig. 5) and a radial portion (28) extending inwardly from an end of the axial portion, the radial portion having a plurality of mounting tabs (58) engageable with the annular retainer to connect the retainer with the case.
Re clm 9, Oh further discloses the retainer includes an outer axial base portion (24, Fig. 3) having two ends and two radial leg portions (26 and 28) each extending radially inwardly from a separate end of the base portion, the base portion and the leg portions defining the annular groove.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5, 11-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656